United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3833
                                   ___________

Michael Britt Hodges,                     *
                                          *
             Appellant,                   *
                                          *
      v.                                  *   Appeal from the United States
                                          *   District Court for the
Mike Huckabee, Governor,                  *   Eastern District of Arkansas.
                                          *
             Appellee.                    *   [UNPUBLISHED]

                                   ___________

                             Submitted: June 4, 2004
                                Filed: June 17, 2004
                                 ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Michael Hodges challenges the dismissal of his 42 U.S.C. § 1983 action
against Arkansas Governor Mike Huckabee. Hodges alleged that Governor Huckabee
violated his constitutional rights when he denied Hodges’s clemency application. The
district court1 dismissed the case after concluding it was barred by res judicata. For
the reasons explained by the district court, we agree that the action is barred by the



      1
       The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.
doctrine of res judicata. We also find no error in the decision of the district court to
transfer this case from another judge to Judge Eisele.

      Accordingly, we affirm. See 8th Cir. R. 47B.

                        ______________________________




                                          -2-